Exhibit 10.1
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
NOVABAY PHARMACEUTICALS, INC.
 
2007 OMNIBUS INCENTIVE PLAN
(as amended and restated on June 12, 2008)
 

 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
Table of Contents
 
Section 1.
Purpose
1
     
Section 2.
Definitions
1
     
Section 3.
Administration
4
(a)
Power and Authority of the Committee
4
(b)
Power and Authority of the Board
5
(c)
Delegation of Duties
5
     
Section 4.
Shares Available for Awards
5
(a)
Shares Available
5
(b)
Accounting for Awards
6
(c)
Adjustments
6
(d)
Section 162(m) Award Limitations Under the Plan
6
     
Section 5.
Eligibility
6
     
Section 6.
Awards
7
(a)
Options
7
(b)
Stock Appreciation Rights
8
(c)
Restricted Stock and Restricted Stock Units
8
(d)
Performance Awards
9
(e)
Dividend Equivalents
10
(f)
Other Stock Grants
10
(g)
Other Stock-Based Awards
10
(h)
General
10
     
Section 7.
Amendment and Termination; Adjustments
12
(a)
Amendments to the Plan
12
(b)
Amendments to Awards
13
(c)
Correction of Defects, Omissions and Inconsistencies
13
     
Section 8.
Income Tax Withholding
13
     
Section 9.
General Provisions
14
(a)
No Rights to Awards
14
(b)
Award Agreements
14
(c)
Plan Provisions Control
14
(d)
No Rights of Shareholders
14
(e)
No Limit on Other Compensation Arrangements
14
(f)
No Right to Employment
14

 
 
ii

--------------------------------------------------------------------------------

 
(g)
Governing Law
15
(h)
Severability
15
(i)
No Trust or Fund Created
15
(j)
Other Benefits
15
(k)
No Fractional Shares
15
(l)
Headings
15
(m)
Section 16 Compliance; Section 162(m) Administration
15
(n)
Conditions Precedent to Issuance of Shares
16
     
Section 10.
Effective Date of the Plan
16
     
Section 11.
Term of the Plan
16

 
 
iii

--------------------------------------------------------------------------------

 
NOVABAY PHARMACEUTICALS, INC.
2007 OMNIBUS INCENTIVE PLAN
(as amended and restated on April 16, 2008)
 
Section 1.                      Purpose
 
The purpose of the Plan is to promote the interests of the Company and its
shareholders by aiding the Company in attracting and retaining employees,
officers, consultants, independent contractors and directors capable of assuring
the future success of the Company, to offer such persons incentives to continue
in the Company’s employ or service and to afford such persons an opportunity to
acquire a proprietary interest, or otherwise increase their proprietary
interest, in the Company.
 
Section 2.                      Definitions
 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
(a)      “Affiliate” shall mean (i) any entity that, directly or indirectly
through one or more intermediaries, is controlled by the Company and (ii) any
entity in which the Company has a significant equity interest, in each case as
determined by the Committee.
 
(b)      “Award” shall mean any Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Performance Award, Dividend Equivalent, Other
Stock Grant or Other Stock-Based Award granted under the Plan.
 
(c)      “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing an Award granted under the Plan.  Each Award
Agreement shall be subject to the applicable terms and conditions of the Plan
and any other terms and conditions (not inconsistent with the Plan) determined
by the Committee.
 
(d)      “Board” shall mean the Board of Directors of the Company.
 
(e)      “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and any regulations promulgated thereunder.
 
(f)      “Committee” shall mean a committee of Directors designated by the Board
to administer the Plan, which shall initially be the Company’s compensation
committee.  The Committee shall be comprised of not less than such number of
Directors as shall be required to permit Awards granted under the Plan to
qualify under Rule 16b-3 and Section 162(m) of the Code, and each member of the
Committee shall be a “Non-Employee Director” and an “Outside Director.”
 
(g)      “Company” shall mean NovaBay Pharmaceuticals, Inc., a California
corporation, and any successor corporation.
 
(h)      “Covered Employee” means an employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.
 
 
 

--------------------------------------------------------------------------------

 
(i)      “Director” shall mean a member of the Board, including any Non-Employee
Director.
 
(j)      “Dividend Equivalent” shall mean any right granted under Section 6(e)
of the Plan.
 
(k)      “Eligible Person” shall mean any employee, officer, consultant,
independent contractor or director providing services to the Company or any
Affiliate who the Committee determines to be an Eligible Person.  An Eligible
Person must be a natural person.
 
(l)      “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
 
(m)           “Fair Market Value” shall mean, with respect to any property
(including, without limitation, any Shares or other securities), the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee.  Notwithstanding the foregoing
and unless otherwise determined by the Committee, the Fair Market Value of a
Share as of a given date shall be, if the Shares are then listed on the American
Stock Exchange, the closing price of one Share as reported on the American Stock
Exchange on such date or, if the American Stock Exchange is not open for trading
on such date, on the most recent preceding date when it is open for trading.
 
(n)      “Incentive Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is intended to qualify as an “incentive stock
option” in accordance with the terms of Section 422 of the Code or any successor
provision.
 
(o)      “Insider” shall mean (i) an insider (as defined in Section 1 of the
Securities Act (Ontario)), except that a person who falls within that definition
solely by virtue of being a director or senior officer of a subsidiary or an
affiliate (as defined in Sections 1(2) and 1(4), respectively, of the Securities
Act (Ontario)) of the Company shall not be an insider for purposes hereof,
unless such director or senior officer:  (1) in the ordinary course receives or
has access to information as to material facts or material changes concerning
the Company before the material facts or material changes are generally
disclosed, (2) is a director or senior officer of a major subsidiary (as defined
in National Instrument 55-101 - Insider Reporting Exemptions) or (3) is an
insider of the Company in a capacity other than as a director or senior officer
of the subsidiary or affiliate of the Company; and (ii) an associate (as defined
in Section 1(1) of the Securities Act (Ontario)) or affiliate of any person who
is an insider by virtue of the preceding clause (i).
 
(p)      “Non-Employee Director” shall mean any Director who is not also an
employee of the Company or an Affiliate within the meaning of Rule 16b-3 (which
term “Non-Employee Director” is defined in this paragraph for purposes of the
definition of “Committee” only and is not intended to define such term as used
elsewhere in the Plan).
 
(q)      “Non-Qualified Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is not an Incentive Stock Option.
 
(r)      “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
 
(s)      “Other Stock Grant” shall mean any right granted under Section 6(f) of
the Plan.
 
 
2

--------------------------------------------------------------------------------

 
(t)      “Other Stock-Based Award” shall mean any right granted under
Section 6(g) of the Plan.
 
(u)      “Outside Director” shall mean any Director who is an “outside director”
within the meaning of Section 162(m) of the Code.
 
(v)      “Participant” shall mean an Eligible Person designated to be granted an
Award under the Plan.
 
(w)           “Performance Award” shall mean any right granted under
Section 6(d) of the Plan.
 
(x)      “Performance Goal” shall mean one or more of the following performance
goals, either individually, alternatively or in any combination, applied on a
corporate, subsidiary or business unit basis:  revenue, cash flow, gross profit,
earnings before interest and taxes, earnings before interest, taxes,
depreciation and amortization and net earnings, earnings per share, margins
(including one or more of gross, operating and net income margins), returns
(including one or more of return on assets, equity, investment, capital and
revenue and total shareholder return), stock price, economic value added,
working capital, market share, cost reductions, workforce satisfaction and
diversity goals, employee retention, customer satisfaction, completion of key
projects and strategic plan development and implementation.  Such goals may
reflect absolute entity or business unit performance or a relative comparison to
the performance of a peer group of entities or other external measure of the
selected performance criteria.  Pursuant to rules and conditions adopted by the
Committee on or before the 90th day of the applicable performance period for
which Performance Goals are established, the Committee may appropriately adjust
any evaluation of performance under such goals to exclude the effect of certain
events, including any of the following events:  asset write-downs; litigation or
claim judgments or settlements; changes in tax law, accounting principles or
other such laws or provisions affecting reported results; severance, contract
termination and other costs related to exiting certain business activities; and
gains or losses from the disposition of businesses or assets or from the early
extinguishment of debt.
 
(y)      “Permanent Disability” shall mean the inability of Participant to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or has lasted or can be expected to last for a continuous period of twelve
months or more.
 
(z)      “Person” shall mean any individual or entity, including a corporation,
partnership, limited liability company, association, joint venture or trust.
 
(aa)           “Plan” shall mean the NovaBay Pharmaceuticals, Inc. 2007 Omnibus
Incentive Plan, as amended from time to time, the provisions of which are set
forth herein.
 
(bb)           “Qualified Performance Based Award” shall have the meaning set
forth in Section 6(d) of the Plan.
 
(cc)           “Restricted Stock” shall mean any Share granted under
Section 6(c) of the Plan.
 
 
3

--------------------------------------------------------------------------------

 
(dd)           “Restricted Stock Unit” shall mean any unit granted under
Section 6(c) of the Plan evidencing the right to receive a Share (or evidencing
the right to receive a cash payment equal to the Fair Market Value of a Share if
explicitly so provided in the Award Agreement) at some future date.
 
(ee)           “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities
and Exchange Commission under the Exchange Act, or any successor rule or
regulation.
 
(ff)      “Section 162(m)” shall mean Section 162(m) of the Code and the
applicable Treasury Regulations promulgated thereunder.
 
(gg)           “Securities Act” shall mean the Securities Act of 1933, as
amended.
 
(hh)           “Service” shall mean the Participant’s performance of services
for the Company (or any Affiliate) in the capacity of an employee, officer,
consultant, independent contractor or director.
 
(ii)      “Share” or “Shares” shall mean a share or shares of common stock,
$0.01 par value per share, of the Company or such other securities or property
as may become subject to Awards pursuant to an adjustment made under
Section 4(c) of the Plan.
 
(jj)      “Stock Appreciation Right” shall mean any right granted under
Section 6(b) of the Plan.
 
Section 3.                      Administration
 
(a)      Power and Authority of the Committee.  The Plan shall be administered
by the Committee.  Any Awards made to members of the Committee, however, should
be authorized by a disinterested majority of the Board.  Subject to the express
provisions of the Plan and to applicable law and other applicable stock exchange
rules, the Committee shall have full power and authority to:  (i) designate
Participants; (ii) determine the type or types of Awards to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or the method by which payments or other rights are to be determined in
connection with) each Award; (iv) determine the terms and conditions of any
Award or Award Agreement; (v) amend the terms and conditions of any Award or
Award Agreement and accelerate the exercisability of any Option or waive any
restrictions relating to any Award; (vi) determine whether, to what extent and
under what circumstances Awards may be exercised in cash, Shares, promissory
notes (provided, however, that the par value of any Shares to be issued pursuant
to such exercise shall be paid in the form of cash, services rendered, personal
property, real property or a combination thereof and the acceptance of such
promissory notes does not conflict with Section 402 of the Sarbanes-Oxley Act of
2002), other securities, other Awards or other property, or canceled, forfeited
or suspended; (vii) interpret and administer the Plan and any instrument or
agreement, including an Award Agreement, relating to the Plan; (viii) establish,
amend, suspend or waive such rules and regulations and appoint such agents as it
shall deem appropriate for the proper administration of the Plan; and (ix) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.  Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations and other decisions under or with respect to the Plan or any
Award or Award Agreement shall be within the sole discretion of the Committee,
may be made at any time and shall be final, conclusive and binding upon any
Eligible Person and any holder or beneficiary of any Award.
 
 
4

--------------------------------------------------------------------------------

 
(b)      Power and Authority of the Board.  Notwithstanding anything to the
contrary contained herein, the Board may, at any time and from time to time,
without any further action of the Committee, exercise the powers and duties of
the Committee under the Plan, but only to the extent it would not cause a loss
of any benefits under Section 162(m).
 
(c)      Delegation of Duties.  To the extent permitted by applicable law, the
Board or Committee may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards to Eligible Persons other than (i) executives of the
Company who are subject to Section 16 of the Exchange Act, (ii) Covered
Employees, or (iii) officers of the Company (or members of the Board) to whom
authority to grant or amend Awards has been delegated hereunder.  Any delegation
hereunder shall be subject to the restrictions and limits that the Board or
Committee specifies at the time of such delegation, and the Board or Committee,
as applicable, may at any time rescind the authority so delegated or appoint a
new delegatee.  At all times, the delegatee appointed under this Section 3(c)
shall serve in such capacity at the pleasure of the Board or Committee that
created the same.
 
Section 4.                      Shares Available for Awards
 
(a)      Shares Available.  “Subject to adjustment as provided in Section 4(c)
of the Plan, the aggregate number of Shares that may be issued under the Plan
shall be 2,000,000, plus an automatic annual increase on the first day of each
of the Company’s fiscal years beginning on January 1, 2009 and ending on
January 1, 2017 equal to (i) four percent (4%) of the number of shares of Common
Stock outstanding on the last day of the immediately preceding fiscal year or
(ii) such lesser number of shares of Common Stock than provided for in
Section 4(a)(i) as determined by the Board.”  Shares to be issued under the Plan
may be either authorized but unissued Shares or Shares re-acquired and held in
treasury.  Any Shares that are used by a Participant as full or partial payment
to the Company of the purchase price relating to an Award, or in connection with
the satisfaction of tax obligations relating to an Award, shall again be
available for granting Awards (other than Incentive Stock Options) under the
Plan.  In addition, if any Shares covered by an Award or to which an Award
relates are not purchased or are forfeited, or if an Award otherwise terminates
without delivery of any Shares, then the number of Shares counted against the
aggregate number of Shares available under the Plan with respect to such Award,
to the extent of any such forfeiture or termination, shall again be available
for granting Awards under the Plan.  Notwithstanding the foregoing, (i) the
number of Shares available for granting Incentive Stock Options under the Plan
shall not exceed 2,000,000, plus the automatic annual increase described above,
subject to adjustment as provided in Section 4(c) of the Plan and subject to the
provisions of Section 422 or 424 of the Code or any successor provision and (ii)
the number of Shares available for granting Restricted Stock and Restricted
Stock Units shall not exceed 2,000,000, plus the automatic annual increase
described above, subject to adjustment as provided in Section 4(c) of the Plan.
 
 
5

--------------------------------------------------------------------------------

 
(b)      Accounting for Awards.  For purposes of this Section 4, if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan.  Any Shares that are used by a Participant as
full or partial payment to the Company of the purchase price relating to an
Award or in connection with the satisfaction of tax obligations relating to an
Award, shall again be available for granting Awards under the Plan.  In
addition, if any Shares covered by an Award or to which an Award relates are not
purchased or are forfeited, or if an Award otherwise terminates without delivery
of any Shares, then the number of Shares counted against the aggregate number of
Shares available under the Plan with respect to such Award, to the extent of any
such forfeiture or termination, shall again be available for granting Awards
under the Plan.
 
(c)      Adjustments.  In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of Shares (or
other securities or other property) that thereafter may be made the subject of
Awards, (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards, (iii) the purchase price or exercise
price with respect to any Award and (iv) the limitations contained in Section
4(d) of the Plan; provided, however, that the number of Shares covered by any
Award or to which such Award relates shall always be a whole
number.  Notwithstanding the forgoing, any adjustments made pursuant to this
Section 4(c) shall be subject to any prior approvals as may be required of any
relevant stock exchanges on which the Company’s securities are then traded or
any other applicable regulatory authorities.
 
(d)      Section 162(m) Award Limitations Under the Plan.  No Eligible Person
may be granted any Award or Awards under the Plan which is intended to represent
“qualified performance based compensation” with the meaning of Section 162(m) of
the Code, for more than 1,000,000 Shares (subject to adjustment as provided for
in Section 4(c) of the Plan), in the aggregate in any taxable year.
 
Section 5.                      Eligibility
 
Any Eligible Person shall be eligible to be designated a Participant.  In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant.  Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.
 
 
6

--------------------------------------------------------------------------------

 
Section 6.                      Awards
 
(a)      Options.  The Committee is hereby authorized to grant Options to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:
 
(i)           Exercise Price.  The purchase price per Share purchasable under an
Option shall be determined by the Committee; provided, however, that such
purchase price shall not be less than 100% of the Fair Market Value of a Share
on the date of grant of such Option.
 
(ii)           Option Term.  The term of each Option shall be fixed by the
Committee at the time of grant, but shall not be longer than 10 years from the
date of grant.
 
(iii)           Time and Method of Exercise.  The Committee shall determine the
time or times at which an Option may be exercised in whole or in part and the
method or methods by which, and the form or forms (including, without
limitation, cash, Shares, promissory notes (provided, however, that the par
value of any Shares to be issued pursuant to such exercise shall be paid in the
form of cash, services rendered, personal property, real property or a
combination thereof and the acceptance of such promissory notes does not
conflict with Section 402 of the Sarbanes-Oxley Act of 2002), other securities,
other Awards or other property, or any combination thereof, having a Fair Market
Value on the exercise date equal to the applicable exercise price) in which,
payment of the exercise price with respect thereto may be made or deemed to have
been made.  The Committee shall have the discretion to grant Options that are
exercisable for unvested Shares.  Should the Participant’s Service cease while
the Shares issued upon the early exercise of the Participant’s Options are still
unvested, the Company shall have the right to repurchase any or all of those
unvested Shares at a price per share determined by the Committee.  The terms
upon which such repurchase right shall be exercisable (including the period and
procedure for exercise and the appropriate vesting schedule for the purchased
shares) shall be established by the Committee and set forth in the Award
Agreement.  Any repurchases must be made in compliance with the relevant
provisions of California law.
 
(iv)           Incentive Stock Options.  Notwithstanding anything in the Plan to
the contrary, the following additional provisions shall apply to the grant of
stock options which are intended to qualify as Incentive Stock Options:
 
(A)           The Committee will not grant Incentive Stock Options in which the
aggregate Fair Market Value (determined as of the time the option is granted) of
the Shares with respect to which Incentive Stock Options are exercisable for the
first time by any Participant during any calendar year (under this Plan and all
other plans of the Company and its Affiliates) shall exceed $100,000.
 
 
7

--------------------------------------------------------------------------------

 
(B)           All Incentive Stock Options must be granted within ten years from
the earlier of the date on which this Plan was adopted by the Board or the date
this Plan was approved by the shareholders of the Company.
 
(C)           Unless sooner exercised, all Incentive Stock Options shall expire
and no longer be exercisable no later than 10 years after the date of grant;
provided, however, that in the case of a grant of an Incentive Stock Option to a
Participant who, at the time such Option is granted, owns (within the meaning of
Section 422 of the Code) stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or of its Affiliate, such
Incentive Stock Option shall expire and no longer be exercisable no later than 5
years from the date of grant.
 
(D)           The purchase price per Share for an Incentive Stock Option shall
be not less than 100% of the Fair Market Value of a Share on the date of grant
of the Incentive Stock Option; provided, however, that, in the case of the grant
of an Incentive Stock Option to a Participant who, at the time such Option is
granted, owns (within the meaning of Section 422 of the Code) stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or of its Affiliate, the purchase price per Share purchasable under an
Incentive Stock Option shall be not less than 110% of the Fair Market Value of a
Share on the date of grant of the Inventive Stock Option.
 
(E)           Any Incentive Stock Option authorized under the Plan shall contain
such other provisions as the Committee shall deem advisable, but shall in all
events be consistent with and contain all provisions required in order to
qualify the Option as an Incentive Stock Option.
 
(b)      Stock Appreciation Rights.  The Committee is hereby authorized to grant
Stock Appreciation Rights to Eligible Persons subject to the terms of the Plan
and any applicable Award Agreement.  Each Stock Appreciation Right granted under
the Plan shall confer on the holder upon exercise the right to receive[, as
determined by the Committee, cash or] a number of Shares equal to the excess of
(a) the Fair Market Value of one Share on the date of exercise (or, if the
Committee shall so determine, at any time during a specified period before or
after the date of exercise) over (b) the grant price of the Stock Appreciation
Right as determined by the Committee, which grant price shall not be less than
100% of the Fair Market Value of one Share on the date of grant of the Stock
Appreciation Right.  Subject to the terms of the Plan, the grant price, term,
methods of exercise, dates of exercise, methods of settlement and any other
terms and conditions (including conditions or restrictions on the exercise
thereof) of any Stock Appreciation Right shall be as determined by the
Committee.
 
(c)      Restricted Stock and Restricted Stock Units.  The Committee is hereby
authorized to grant Restricted Stock and Restricted Stock Units to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:
 
 
8

--------------------------------------------------------------------------------

 
(i)           Restrictions.  Shares of Restricted Stock and Restricted Stock
Units shall be subject to such restrictions as the Committee may impose
(including, without limitation, a restriction on or prohibition against the
right to receive any dividend or other right or property with respect thereto),
which restrictions may lapse separately or in combination at such time or times,
in such installments or otherwise as the Committee may deem appropriate.
 
(ii)           Issuance of Shares.  Any Restricted Stock granted under the Plan
may be evidenced in such manner as the Board may deem appropriate, including
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company.  Such
certificate or certificates shall be registered in the name of the Participant
and shall bear an appropriate legend referring to the restrictions applicable to
such Restricted Stock.
 
(iii)           Forfeiture.  Except as otherwise determined by the Committee,
upon a Participant’s termination of employment  or resignation or removal as a
director, as the case may be (all as determined under criteria established by
the Committee), during the applicable restriction period, all Shares of
Restricted Stock and Restricted Stock Units at such time subject to restriction
shall be forfeited and reacquired by the Company; provided, however, that the
Committee may, when it finds that a waiver would be in the best interest of the
Company, waive in whole or in part any or all remaining restrictions with
respect to Shares of Restricted Stock or Restricted Stock Units.
 
(d)      Performance Awards.  The Committee is hereby authorized to grant
Performance Awards to Eligible Persons subject to the terms of the Plan.  A
Performance Award granted under the Plan (i) may be denominated or payable in
cash, Shares (including, without limitation, Restricted Stock and Restricted
Stock Units), other securities, other Awards or other property and (ii) shall
confer on the holder thereof the right to receive payments, in whole or in part,
upon the achievement of such performance goals during such performance periods
as the Committee shall establish.  Subject to the terms of the Plan, the
performance goals to be achieved during any performance period, the length of
any performance period, the amount of any Performance Award granted, the amount
of any payment or transfer to be made pursuant to any Performance Award and any
other terms and conditions of any Performance Award shall be determined by the
Committee.  From time to time, the Committee may designate an Award granted
pursuant to the Plan as an award of “qualified performance-based compensation”
within the meaning of Section 162(m) of the Code (a “Qualified Performance Based
Award”).  Qualified Performance Based Awards shall, to the extent required by
Section 162(m), be conditioned solely on the achievement of one or more
objective Performance Goals, and such Performance Goals shall be established by
the Committee within the time period prescribed by, and shall otherwise comply
with the requirements of, Section 162(m).  The Committee shall also certify in
writing that such Performance Goals have been met prior to payment of the
Qualified Performance Based Awards to the extent required by Section 162(m).
 
 
9

--------------------------------------------------------------------------------

 
(e)      Dividend Equivalents.  The Committee is hereby authorized to grant
Dividend Equivalents to Eligible Persons under which the Participant shall be
entitled to receive payments (in cash, Shares, other securities, other Awards or
other property as determined in the discretion of the Committee) equivalent to
the amount of cash dividends paid by the Company to holders of Shares with
respect to a number of Shares determined by the Committee.  Subject to the terms
of the Plan, such Dividend Equivalents may have such terms and conditions as the
Committee shall determine.
 
(f)      Other Stock Grants.  The Committee is hereby authorized, subject to the
terms of the Plan, to grant to Eligible Persons Shares without restrictions
thereon as are deemed by the Committee to be consistent with the purpose of the
Plan.  Subject to the terms of the Plan and any applicable Award Agreement, such
Other Stock Grant may have such terms and conditions as the Committee shall
determine.
 
(g)      Other Stock-Based Awards.  The Committee is hereby authorized to grant
to Eligible Persons, subject to the terms of the Plan, such other Awards that
are denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as are deemed by the Committee to be
consistent with the purpose of the Plan.  Shares or other securities delivered
pursuant to a purchase right granted under this Section 6(g) shall be purchased
for such consideration, which may be paid by such method or methods and in such
form or forms (including, without limitation, cash, Shares, promissory notes
promissory notes (provided, however, that the par value of any Shares to be
issued pursuant to such exercise shall be paid in the form of cash, services
rendered, personal property, real property or a combination thereof and the
acceptance such promissory notes does not conflict with Section 402 of the
Sarbanes-Oxley Act of 2002), other securities, other Awards or other property or
any combination thereof), as the Committee shall determine, the value of which
consideration, as established by the Committee, shall not be less than 100% of
the Fair Market Value of such Shares or other securities as of the date such
purchase right is granted.
 
(h)      General.
 
(i)           Consideration for Awards.  Awards may be granted for no cash
consideration or for any cash or other consideration as determined by the
Committee and required by applicable law and any applicable stock exchange
rules.
 
(ii)           Awards May Be Granted Separately or Together.  Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any plan of the Company or any Affiliate.  Awards granted in addition to or in
tandem with other Awards or in addition to or in tandem with awards granted
under any such other plan of the Company or any Affiliate may be granted either
at the same time as or at a different time from the grant of such other Awards
or awards.
 
 
10

--------------------------------------------------------------------------------

 
(iii)           Forms of Payment under Awards.  Subject to the terms of the Plan
and of any applicable Award Agreement, payments or transfers to be made by the
Company or an Affiliate upon the grant, exercise or payment of an Award may be
made in such form or forms as the Committee shall determine (including, without
limitation, cash, Shares, promissory notes (provided, however, that the
acceptance of such promissory notes does not conflict with Section 402 of the
Sarbanes-Oxley Act of 2002), other securities, other Awards or other property or
any combination thereof), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee.  Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents with respect to installment or deferred payments.
 
(iv)           Limits on Transfer of Awards.  No Award (other than Other Stock
Grants) and no right under any such Award shall be transferable by a Participant
other than by will or by the laws of descent and distribution and the Company
shall not be required to recognize any attempted assignment of such rights by
any Participant; provided, however, that, if so determined by the Committee, a
Participant may, in the manner established by the Committee, designate a
beneficiary or beneficiaries to exercise the rights of the Participant and
receive any property distributable with respect to any Award upon the death of
the Participant; provided, further, that, if so determined by the Committee, a
Participant may, at any time that such Participant holds such Option, transfer a
Non-Qualified Stock Option to any “Family Member” (as such term is defined in
the General Instructions to Form S-8 (or any successor to such Instructions or
such Form) under the Securities Act), provided that the Participant may not
receive any consideration for such transfer, the Family Member may not make any
subsequent transfers other than by will or by the laws of descent and
distribution and the Company receives written notice of such transfer.  Except
as otherwise determined by the Committee, each Award (other than an Incentive
Stock Option) or right under any such Award shall be exercisable during the
Participant’s lifetime only by the Participant or, if permissible under
applicable law, by the Participant’s guardian or legal representative.  Except
as otherwise determined by the Committee, no Award (other than an Incentive
Stock Option) or right under any such Award may be pledged, alienated, attached
or otherwise encumbered, and any purported pledge, alienation, attachment or
other encumbrance thereof shall be void and unenforceable against the Company or
any Affiliate.
 
(v)           Black-Out Periods.  Except for Incentive Stock Options issued
pursuant to Section 6(a)(iv), if an Award expires during, or within five
business days after, a trading black-out period imposed by the Company to
restrict trades in the Company’s securities, then, notwithstanding any other
provision of the Plan, the Award shall expire ten business days after the
trading black-out period is lifted by the Company.
 
(vi)           Term of Awards.  Subject to Sections 6(a)(iv)(C) and 6(h)(v), the
term of each Award shall be fixed by the Committee at the time of grant, but
shall not be longer than 10 years from the date of grant.
 
 
11

--------------------------------------------------------------------------------

 
(vii)           Restrictions; Securities Exchange Listing.  All Shares or other
securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan, applicable federal or state
securities laws and regulatory requirements, and the Committee may direct
appropriate stop transfer orders and cause other legends to be placed on the
certificates for such Shares or other securities to reflect such
restrictions.  If the Shares or other securities are traded on a securities
exchange, the Company shall not be required to deliver any Shares or other
securities covered by an Award unless and until such Shares or other securities
have been and continue to be admitted for trading on such securities
exchange.  No Shares or other assets shall be issued or delivered pursuant to
the Plan unless and until there shall have been compliance with all applicable
requirements of applicable securities laws, including the filing and
effectiveness of the Form S-8 registration statement for the Shares issuable
pursuant to the Plan, and all applicable listing requirements of any stock
exchange or trading system on which Common Stock is then traded, including the
American Stock Exchange and the Toronto Stock Exchange.  No Shares shall be
issued or delivered pursuant to the Plan if doing so would violate any internal
policies of the Company.
 
(viii)           Prohibition on Repricing.  Except as provided in Section 4(c)
of the Plan, no Option or Stock Appreciation Right may be amended to reduce its
initial exercise or grant price and no Option or Stock Appreciation Right shall
be canceled and replaced with Options or Stock Appreciation Rights having a
lower exercise or grant price, without the approval of the shareholders of the
Company.
 
Section 7.                      Amendment and Termination; Adjustments
 
(a)      Amendments to the Plan.  The Board may amend, alter, suspend,
discontinue or terminate the Plan at any time; provided, however, that,
notwithstanding any other provision of the Plan or any Award Agreement, without
the approval of the shareholders of the Company, no such amendment, alteration,
suspension, discontinuation or termination shall be made that, absent such
approval:
 
(i)           violates the rules or regulations of the National Association of
Securities Dealers, Inc. or any other securities exchange that are applicable to
the Company;
 
(ii)           causes the Company to be unable, under the Code, to grant
Incentive Stock Options under the Plan;
 
(iii)           increases the number of shares authorized under the Plan as
specified in Section 4(a);
 
(iv)           permits the award of Options or Stock Appreciation Rights at a
price less than 100% of the Fair Market Value of a Share on the date of grant of
such Option or Stock Appreciation Right, as prohibited by Sections 6(a)(i) and
6(b) of the Plan or the repricing of Options or Stock Appreciation Rights, as
prohibited by Section 6(h)(vii) of the Plan;
 
(v)           would prevent the grant of Options or Stock Appreciation Rights
that would qualify under Section 162(m) of the Code; or
 
 
12

--------------------------------------------------------------------------------

 
(vi)           increase the aggregate number of Common Shares in respect of
which Awards have been granted and remain outstanding so as to result in: (A)
the number of Common Shares reserved for issuance to Insiders pursuant to Awards
exceeding 10% of the issued and outstanding Common Shares or (B) the issuance to
Insiders pursuant to Awards, within a one-year period, of a number of Common
Shares exceeding 10% of the issued and outstanding Common Shares.
 
(b)      Amendments to Awards.  The Committee may waive any conditions of or
rights of the Company under any outstanding Award, prospectively or
retroactively.  Except as otherwise provided herein or in an Award Agreement,
the Committee may not amend, alter, suspend, discontinue or terminate any
outstanding Award, prospectively or retroactively, if such action would
adversely affect the rights of the holder of such Award, without the consent of
the Participant or holder or beneficiary thereof.  Notwithstanding the
foregoing, the Committee shall not waive any conditions or rights of the
Company, or otherwise amend or alter any outstanding Qualified Performance Based
Award in such a manner as to cause such Award not to constitute “qualified
performance based compensation” within the meaning of Section 162(m) of the
Code.  Notwithstanding the forgoing, no amendments shall be made to any granted
Awards to (i) reduce the exercise price of Option, or cancel and reissue any
Options so as to in effect reduce the exercise price of Options, for the benefit
of Insiders or (ii) extend the termination date beyond the original expiration
date for the benefit of Insiders without first obtaining approval of the
shareholders in accordance with the requirements of applicable stock exchange
rules; and no action shall be taken with respect to granted Options without the
consent of the optionee, unless the Board determines that such action does not
materially alter or impair such Option.
 
(c)      Correction of Defects, Omissions and Inconsistencies.  The Committee
may correct any defect, supply any omission or reconcile any inconsistency in
the Plan or in any Award or Award Agreement in the manner and to the extent it
shall deem desirable to implement or maintain the effectiveness of the Plan.
 
Section 8.                      Income Tax Withholding
 
In order to comply with all applicable federal, state or local income tax laws
or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal, state or local payroll, withholding, income
or other taxes, which are the sole and absolute responsibility of a Participant,
are withheld or collected from such Participant.  In order to assist a
Participant in paying all or a portion of the federal, state and local taxes to
be withheld or collected upon exercise or receipt of (or the lapse of
restrictions relating to) an Award, the Committee, in its discretion and subject
to such additional terms and conditions as it may adopt, may permit the
Participant to satisfy such tax obligation by (i) electing to have the Company
withhold a portion of the Shares otherwise to be delivered upon exercise or
receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes (but only to the extent of the
minimum amount required to be withheld under applicable laws or regulations) or
(ii) delivering to the Company Shares other than Shares issuable upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes (but only to the extent of the
minimum amount required to be withheld under applicable laws or
regulations).  The election, if any, must be made on or before the date that the
amount of tax to be withheld is determined.
 
 
13

--------------------------------------------------------------------------------

 
Section 9.                      General Provisions
 
(a)      No Rights to Awards.  No Eligible Person or other Person shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Eligible Persons or holders or beneficiaries of
Awards under the Plan.  The terms and conditions of Awards need not be the same
with respect to any Participant or with respect to different Participants.
 
(b)      Award Agreements.  No Participant will have rights under an Award
granted to such Participant unless and until an Award Agreement shall have been
duly executed on behalf of the Company and, if requested by the Company, signed
by the Participant.
 
(c)      Plan Provisions Control.  In the event that any provision of an Award
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan as set forth herein or subsequently amended, the terms of the Plan shall
control.
 
(d)      No Rights of Shareholders.  Except with respect to Shares of Restricted
Stock as to which the Participant has been granted the right to vote, neither a
Participant nor the Participant’s legal representative shall be, or have any of
the rights and privileges of, a shareholder of the Company with respect to any
Shares issuable to such Participant upon the exercise or payment of any Award,
in whole or in part, unless and until such Shares have been issued in the name
of such Participant or such Participant’s legal representative without
restrictions thereto.
 
(e)      No Limit on Other Compensation Arrangements.  Nothing contained in the
Plan shall prevent the Company or any Affiliate from adopting or continuing in
effect other or additional compensation arrangements, and such arrangements may
be either generally applicable or applicable only in specific cases.
 
(f)      No Right to Employment.  The grant of an Award shall not be construed
as giving a Participant the right to be retained in the employ, or as giving a
director of the Company or an Affiliate the right to continue as a director or
an Affiliate of the Company or any Affiliate, nor will it affect in any way the
right of the Company or an Affiliate to terminate a Participant’s employment or
service at any time, with or without cause.  In addition, the Company or an
Affiliate may at any time dismiss a Participant from employment, or terminate
the term of a director of the Company or an Affiliate, free from any liability
or any claim under the Plan or any Award, unless otherwise expressly provided in
the Plan or in any Award Agreement.  Nothing in this Plan shall confer on any
person any legal or equitable right against the Company or any Affiliate,
directly or indirectly, or give rise to any cause of action at law or in equity
against the Company or an Affiliate.  The Awards granted hereunder shall not
form any part of the wages or salary of any Eligible Person for purposes of
severance pay or termination indemnities, irrespective of the reason for
termination of employment.  Under no circumstances shall any person ceasing to
be an employee of the Company or any Affiliate be entitled to any compensation
for any loss of any right or benefit under the Plan which such employee might
otherwise have enjoyed but for termination of employment, whether such
compensation is claimed by way of damages for wrongful or unfair dismissal,
breach of contract or otherwise.  By participating in the Plan, each Participant
shall be deemed to have accepted all the conditions of the Plan and the terms
and conditions of any rules and regulations adopted by the Committee and shall
be fully bound thereby.
 
 
14

--------------------------------------------------------------------------------

 
(g)      Governing Law.  The validity, construction and effect of the Plan or
any Award, and any rules and regulations relating to the Plan or any Award,
shall be determined in accordance with the internal laws, and not the law of
conflicts, of the State of California.
 
(h)      Severability.  If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or
would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.
 
(i)      No Trust or Fund Created.  Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and an Eligible Person or any
other Person.  To the extent that any Person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company or any Affiliate.
 
(j)      Other Benefits.  No compensation or benefit awarded to or realized by
any Participant under the Plan shall be included for the purpose of computing
such Participant’s compensation under any compensation-based retirement,
disability, or similar plan of the Company unless required by law or otherwise
provided by such other plan.
 
(k)      No Fractional Shares.  No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash shall be paid in lieu of any fractional Shares or whether such
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.
 
(l)      Headings.  Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference.  Such headings shall not
be deemed in any way material or relevant to the construction or interpretation
of the Plan or any provision thereof.
 
(m)    Section 16 Compliance; Section 162(m) Administration.  The Plan is
intended to comply in all respects with Rule 16b-3 or any successor provision,
as in effect from time to time, and in all events the Plan shall be construed in
accordance with the requirements of Rule 16b-3.  If any Plan provision does not
comply with Rule 16b-3 as hereafter amended or interpreted, the provision shall
be deemed inoperative.  The Board of Directors, in its absolute discretion, may
bifurcate the Plan so as to restrict, limit or condition the use of any
provision of the Plan with respect to persons who are officers or directors
subject to Section 16 of the Exchange Act without so restricting, limiting or
conditioning the Plan with respect to other Eligible Persons.  With respect to
Options and Stock Appreciation Rights, the Company intends to have the Plan
administered in accordance with the requirements for the award of “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code.
 
 
15

--------------------------------------------------------------------------------

 
(n)      Conditions Precedent to Issuance of Shares.  Shares shall not be issued
pursuant to the exercise or payment of the purchase price relating to an Award
unless such exercise or payment and the issuance and delivery of such Shares
pursuant thereto shall comply with all relevant provisions of law, including,
without limitation, the Securities Act, the Exchange Act, the rules and
regulations promulgated thereunder, applicable Canadian securities laws, the
requirements of any applicable stock exchange and the California General
Corporation Law.  As a condition to the exercise or payment of the purchase
price relating to such Award, the Company may require that the person exercising
or paying the purchase price represent and warrant that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation and warranty is required by law.
 
Section 10.                      Effective Date of the Plan
 
The Plan became effective on October 24, 2007.
 
Section 11.                      Term of the Plan
 
No Award shall be granted under the Plan after (a) the March 15, 2017 or (b) any
earlier date of discontinuation or termination established pursuant to
Section 7(a) of the Plan.  However, unless otherwise expressly provided in the
Plan or in an applicable Award Agreement, any Award theretofore granted may
extend beyond such date, and the authority of the Committee provided for
hereunder with respect to the Plan and any Awards, and the authority of the
Board to amend the Plan, shall extend beyond the termination of the Plan.
 
 
 
16